Citation Nr: 1034546	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-36 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of 
the need for the regular aid and attendance of another person, or 
at the housebound rate.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The Veteran had active service from August 1942 to March 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.
 
Although the Veteran also seeks special monthly compensation at 
the housebound rate, given the disposition of the case below (in 
which the greater SMC benefit is being awarded), that issue is 
moot.

In July 2010, the Veteran enlisted the assistance of an attorney 
in helping to prepare his appeal.  Both he and the attorney made 
clear, however, that the attorney was not the Veteran's 
representative before VA.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is so helpless as to be in need of the regular aid  
and attendance of another person.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of another  
person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38  
C.F.R. §§ 3.350,  3.352(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

 Under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), VA 
has  certain duties to notify and assist the veteran in his 
appeal.  Given, however, the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.

Factual background

The Veteran contends that his service-connected disorders render 
him so helpless as to be in need of the regular aid and 
attendance of another person.

VA and private treatment records on file covering the period from 
2007 through 2009 document that the Veteran was felt to be in the 
need of aid and attendance primarily because of his back disorder 
and osteoporosis, and the associated immobility.  The records do, 
however, reference periods of disorientation where he failed to 
recognize his spouse.  The records indicate that the Veteran was 
not psychotic.

In a February 2008 statement "prepared by" a VA social worker, 
it was indicated that the Veteran was bed bound and almost 
exclusively cared for by his spouse.  The social worker noted 
that he required assistance for everything due to his back 
problems.  She nevertheless noted that he experienced periods of 
confusion, during which time he was dependent on his spouse.

On file is the report of an Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance prepared by a VA 
physician and received in June 2008.  The Veteran was noted to be 
bedridden, very weak, malnourished and unable to stand.  He was 
unable to walk without the assistance of another person, and 
unable to leave the house.  The examiner diagnosed the Veteran as 
having metastatic prostate cancer,  spinal fracture, and 
depression.  The physician concluded that the Veteran required 
the daily personal health care services of a skilled provider.

In a May 2009 statement, B. Gray, R.N., indicated that the 
Veteran reported having prostate cancer, osteoporosis, and 
hypertension.  She noted that he relied on his spouse for all of 
his care, and was not able to leave his home.  She concluded that 
he was housebound and required assistance with his care.

Analysis

An award of special monthly compensation is warranted where,  
inter alia, a Veteran, as the result of service-connected  
disability, is in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2009).  

Determination as to the need for aid and attendance must be based  
on actual requirements of personal assistance from others.  In  
making such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to  
keep himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliance 
which by reasons of the particular disability cannot be done 
without aid; inability of the claimant to feed himself through 
the loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and assistance 
on a regular basis to protect claimant from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a)  
(2009).

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all the disabling conditions enumerated above be  
found to exist before a favorable rating  may be made.  The  
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establishes  
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.

The Veteran is service-connected for schizophrenia, evaluated as 
100 percent disabling; and for astigmatism, paralysis of the left 
external rectus muscle, deviated nasal septum, and myocarditis, 
each evaluated as noncompensably disabling.

After carefully reviewing the evidence, the Board finds that the 
Veteran's service-connected disabilities, and his schizophrenia 
in particular, have rendered him   helpless in the performance of 
his activities of daily living.  The treatment records, February 
statement by the social worker, June 2008 examination report by a 
VA physician, and May 2009 statement by Ms. Gray all indicate 
that the Veteran is in the need of the aid and attendance of 
another.  Although the veteran's non service-connected disorders 
clearly have a significant impact on his need for such 
assistance, the June 2008 examination report and the February 
2008 social worker statement made it clear that the Veteran's 
psychiatric disorder was also responsible to some extent.  

It remains unclear to what extent the service-connected 
psychiatric disorder is responsible for the need for aid and 
attendance.  The precise effect of the disorder on his activities 
of daily living is also unclear.  The RO never attempted to 
examine the Veteran to ascertain the contribution of the 
psychiatric disorder to the need for aid and attendance.  Given 
the June 2008 opinion implicating the psychiatric disorder in the 
determination of the need for aid and attendance, and as the 
record does not otherwise contain a medical opinion 
distinguishing the effects of the nonservice connected disorders 
from those of the psychiatric disability on the determination of 
the need for aid and attendance, the Board is satisfied that the 
psychiatric disorder is independently responsible for the need 
for aid and attendance in the Veteran's case.  See generally, 
Mittleider v. West, 11 Vet. App 181 (1998) (holding that when it 
is not  possible to separate the effects of the service-connected  
condition from a nonservice-connected condition, 38 C.F.R. §  
3.102, clearly dictates that such signs and symptoms be 
attributed to service-connected condition).

The evidence shows that the Veteran experiences periods of 
disorientation or confusion.  A VA physician believes the 
service-connected psychiatric disability is at least partially 
responsible for the need for skilled care in the Veteran's case, 
and the VA social worker believes the confusion symptoms require 
assistance from another as well.  Although  the Veteran clearly 
has nonservice-connected disorders, most  notably his back 
disability, which also impact severely on his mobility, the Board 
finds that his service-connected psychiatric disability, alone, 
renders him so helpless as to be in need of the regular aid and 
attendance of another person.  

Given the above evidence suggesting that the Veteran needs help 
in protecting himself from the hazards or dangers incident to his 
daily environment, and the medical opinions consistently 
indicating the need for the aid and attendance of another person, 
the Board finds, resolving reasonable doubt in favor of the 
Veteran, that his service-connected disorders render him so 
helpless as to be in need of regular aid and attendance.  
Further, the record reflects that he is actually receiving aid 
and assistance from his spouse.

Accordingly, the Board finds that the Veteran is entitled to 
special monthly compensation based on the need for regular aid 
and attendance of another person.  See 38  U.S.C.A. § 5107(b)  
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


